Title: James Madison to Unknown, March 1836
From: Madison, James
To: 


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                
                            
                        
                        
                        
                        The precise obligation imposed on a representative, by instructions of his constituents, still divides the
                            opinions, of distinguished statesmen. This is the case in Great Britain, where such topics have been most discussed. It is
                            also now the case, more or less < >d was so, at the first Congress under the present Constitution, as appears from the
                            Register of Debates, imperfectly as they were reported.
                        It being agreed by all, that whether an instruction be obeyed or disobeyed, the act of the Representative is
                            equally valid & operative, the question is a moral one, between the Representative, and his Constituents; with
                            him, if satisfied that the instruction expresses the will of his constituents it must be his to decide Whether he will
                            conform to an instruction, opposed to his judgment or incur the displeasure of his constituents by disobeying it (by
                            following his own judgment if opposed to it) and with them to decide in what mode they will manifest their displeasure. In
                            a case necessarily appealing to the conscience of the Representative its paramount dictates must of course be his guide.
                        It is well known that the equality of the States, in the Federal Senate was a compromise between the larger,
                            & the smaller states; the former claiming a proportional representation in both branches of the Legislature, as
                            due to their superior population; the latter, an equality in both, as a safeguard to the reserved sovereignty of the
                            States, an object which obtained the concurrence of members from the larger States. But it is equally true tho’ but little
                            adverted to, as an instance of miscalculating speculation, that as soon as the smaller states, had secured more than a
                            proportional share in the proposed Government, they became favorable to augmentations of its powers; & that under
                            the Administration of the Govt. they have generally, in contests between it, & the state Governments, leaned to
                            the former. Whether the direct effect of instructions which would make the Senators dependent on the pleasure of their
                            Constituents, or the indirect effect inferred from such a tenure by Mr Leigh,  would be most favourable, to the General
                            Government, or the State Governments, is a question wch not being tested by practice, is left to individual opinions. My
                            anticipation I confess does not accord with that expressed in the letter.
                        Nothing is more certain than that the tenure of the Senate, was meant as an obstacle to, the instability, which
                            not only History, but the experience of our own Country had shewn, to be, the besetting infirmity of popular Govts.
                            Innovations therefore impairing the stability, afforded by that tenure, without some compensating re-modification of the
                            powers of the Government, must affect the balance, contemplated by the Constitution.
                        My prolonged life has made me a witness of the alternate popularity, & unpopularity of, each of the
                            great branches of the Federal Government. I have witnessed, also, the vicissitudes, in the apparent tendencies in the
                            Federal & State Governments, to encroach each on the authorities of the other, without being able to infer with
                            certainty, what would be the final operation of the causes as heretofore existing; whilst it is far more difficult, to
                            calculate, the mingled & checkered influences, on the future from an expanding territorial Domain: from the
                            multiplication of the parties to the Union, from the great & growing power of not a few of them, from the absence
                            of external danger; from combinations of States in some quarters, and collision in others, and from questions, incident to a refusal
                            of the unsuccessful party to abide by the issue of Controversies judiciously decided. To these uncertainties, may be
                            added, the effects of a dense population, & the multiplication, and the varying relations of the classes composing
                            it. I am far however from desponding, of the great political experiment in the hands of the American people. Much has
                            already been gained in its favour, by the continued prosperity accompanying it through a period of so many years.
                            Much may be expected from the progress & diffusion of political science in dissipating errors, opposed to the
                            sound principles which harmonize different interests; from the Geographical, commercial & social ligaments,
                            strengthened as they are by mechanical improvements, giving so much advantage to time over space, & above all, by
                            the obvious & inevitable consequences of the wreck of an ark bearing as we have flattered ourselves the happiness
                            of our Country & the hope of the World, nor is it unworthy of consideration, that the 4 great religious Sects
                            <?> all the states will oppose an event placing part of each under separate
                            Governments. It cannot be denied that the aspect our Country presents, Phenomena of an ill omen, but it wd. seem that they
                            proceed from a coincidence of causes, some transitory, others fortuitious, rarely if ever likely to recur—that of the
                            causes more durable some can be greatly mitigated if not removed by the Legislative Authority, and such as may require the
                            "intersit" of a higher power, can be provided for whenever, if ever, the public mind may be calm & cool enough for
                            that resort.
                        
                            
                                
                            
                        
                    